Opinion issued August 30, 2007








In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00371-CV



WILLIAM PACE,  Appellant

V.

LESLIE PACE,  Appellee



On Appeal from the 247th District Court
Harris County, Texas
Trial Court Cause No. 2005-50940



MEMORANDUM OPINION	Appellant, William Pace, has neither established indigence, nor paid all the
required fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases unless
indigent), 20.1 (listing requirements for establishing indigence); see also Tex. Gov't
Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon 2006) (listing fees in court of
appeals); Fees Civ. Cases B(1), (3) (listing fees in court of appeals).  After being
notified that this appeal was subject to dismissal, appellant did not adequately
respond.  See Tex. R. App. P. 5 (allowing enforcement of rule); 42.3(c) (allowing
involuntary dismissal of case).
	We dismiss the appeal for nonpayment of all required fees and deny all pending
motions.PER CURIAM
Panel consists of Justices Taft, Jennings, and Alcala .